Citation Nr: 0704160	
Decision Date: 02/09/07    Archive Date: 02/22/07

DOCKET NO.  05-12 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for Type II diabetes 
mellitus, to include as due to Agent Orange exposure.  

2.  Entitlement to service connection for peripheral 
neuropathy, to include as due to Agent Orange exposure.  

3.  Entitlement to service connection for muscle 
deterioration, to include as due to Agent Orange exposure.  

4.  Entitlement to service connection for a skin condition, 
to include as due to Agent Orange exposure.  

5.  Entitlement to service connection for post-traumatic 
stress-disorder (PTSD).    


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America
ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1966 to 
July 1967.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from January and August 2004 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Nashville, Tennessee.  

In Veterans Claims Assistance Act of 2000 (VCAA) letters 
dated September 2003 and March 2004, the RO addressed 
additional issues of nonservice-connected pension and service 
connection for a dental condition.  It is unclear if the 
veteran has actually claimed these issues.  The Board may not 
entertain an application for review on appeal unless it 
conforms to the law.  38 U.S.C.A. § 7108 (West 2002).  The RO 
has not fully adjudicated any other issue and the Board may 
not unilaterally take jurisdiction of any additional claims.  
The RO should request that the veteran clearly indicate what 
additional claims, if any, he wishes to pursue.  The RO 
should then take appropriate action to adjudicate these 
claims, if any.  In any event, no other issue is before the 
Board at this time.


FINDINGS OF FACT

1.  There is no competent evidence of a current diagnosis of 
PTSD, Type II diabetes mellitus, or peripheral neuropathy.  

2.  The evidence does not show that the veteran engaged in 
combat with the enemy.

3.  There is no evidence of muscle deterioration or skin 
conditions in service or for many years thereafter, and no 
competent evidence of a nexus between the veteran's current 
muscle and skin disorders and his period of active service 
from October 1966 to July 1967.   


CONCLUSIONS OF LAW

1.  Service connection for Type II diabetes mellitus, to 
include as due to Agent Orange exposure is not established.  
38 U.S.C.A. §§ 1110, 1116, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.313 (2006).

2.  Service connection for peripheral neuropathy, to include 
as due to Agent Orange exposure is not established.  38 
U.S.C.A. §§ 1110, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.313 (2006).

3.  Service connection for muscle deterioration, to include 
as due to Agent Orange exposure is not established.  38 
U.S.C.A. §§ 1110, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.313 (2006).

4.  Service connection for a skin condition, to include as 
due to Agent Orange exposure is not established.  38 U.S.C.A. 
§§ 1110, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.313 (2006).

5.  Service connection for PTSD is not established.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted if it is shown that the 
veteran suffers from a disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2006).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  See 
also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Simply 
put, to establish service connection, there must be: (1) A 
medical diagnosis of a current disability; (2) medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd 78 F.3d 604 (Fed. Cir. 1996).  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status do not constitute 
competent medical evidence.  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  Competent medical evidence may also mean 
statements conveying sound medical principles found in 
medical treatises.  It also includes statements contained in 
authoritative writings, such as medical and scientific 
articles and research reports or analyses.  38 C.F.R. 
§ 3.159(a)(1).  Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Disorders diagnosed after discharge 
may still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d); Combee, 34 F.3d 
at 1043.

Some chronic diseases, such as peripheral neuropathy and 
diabetes mellitus, are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service. 38 U.S.C.A. § 
1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 C.F.R. § 3.309(a) 
(listing applicable chronic diseases, including diabetes 
mellitus and other organic diseases of the nervous system).

In addition, diseases associated with exposure to certain 
herbicide agents used in support of military operations in 
the Republic of Vietnam (Vietnam) during the Vietnam era will 
be considered to have been incurred in service.  38 U.S.C.A. 
§1116(a)(1); 38 C.F.R. § 3.307(a)(6).  The presumption 
requires exposure to an herbicide agent and manifestation of 
the disease to a degree of 10 percent or more within the time 
period specified for each disease.  38 C.F.R. § 
3.307(a)(6)(ii).  Furthermore, even if a veteran does not 
have a disease listed at 38 C.F.R. § 3.309(e), he or she is 
presumed to have been exposed to herbicides if he or she 
served in Vietnam between January 9, 1962, and May 7, 1975, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 
3.307(a)(6)(iii).  

The following diseases are associated with herbicide exposure 
for purposes of the presumption: chloracne or other acneform 
disease consistent with chloracne, Type 2 diabetes mellitus, 
Hodgkin's disease, chronic lymphocytic leukemia, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).

Initially, service personnel records (SPRs) confirm that the 
veteran has "service in Vietnam" from October 1966 to July 
1967 such that exposure to herbicides may be presumed.  
38 C.F.R. § 3.307(a)(6), 3.313(a).     

With regard to the veteran's claims for Type II diabetes 
mellitus and peripheral neuropathy, the claims folder is 
negative for any treatment, complaint, or diagnosis of these 
conditions.  All service medical records (SMRs), private 
medical records, and VA treatment record no treatment, and 
provide clear evidence against these claims.  Thus, absent 
evidence of a current disability, service connection for Type 
II diabetes mellitus and peripheral neuropathy cannot be 
granted.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 
225.  The Board reaches this conclusion notwithstanding his 
presumed exposure to herbicides.  Simply stated, there is no 
medical evidence in the claims folder of these conditions.  

The fact that the veteran would file such claims in the 
absence of treatment of these conditions, particularly 
diabetes, is found to provide evidence against the veteran's 
creditability, providing evidence against his claims overall. 

The Board now turns to the veteran's claims of service 
connection for muscle deterioration and a skin condition.  
The veteran asserts that he has these disorders as the result 
of Agent Orange exposure in Vietnam.  VA treatment records 
document the veteran's complaints regarding dryness and 
peeling on his hands and feet.  In this regard, the veteran 
has been diagnosed with dermatitis, dyshidrosis, and 
onychomycosis (fungal disease).  See March 2003 VA Agent 
Orange examination and February 2003 VA nurse practitioner 
examination.  Consequently, the evidence clearly demonstrates 
current skin conditions.

In addition, with regard to his muscle deterioration claim, 
the veteran has been diagnosed with fibromyalgia and 
polymyalgia rheumatica.  See December 2002 private report of 
"I.W.," M.D., February 2003 VA nurse practitioner 
examination, and March 2003 VA Agent Orange examination.  It 
is unclear if these are the diagnoses to which the veteran is 
attributing his "muscle deterioration."  For purposes of 
this decision, the Board will assume that fibromyalgia and 
polymyalgia rheumatica are the current muscle conditions for 
which the veteran seeks service connection. 

The Board must therefore determine whether he is entitled to 
presumptive service connection for any of his skin or muscle 
conditions pursuant to 38 U.S.C.A. § 1116 and 38 C.F.R. § 
3.307(a)(6) for veterans presumed exposed to herbicides, as 
well as whether the veteran is entitled to service connection 
on a direct basis.  Combee, 34 F.3d at 1043.

First, with respect to the current diagnoses for his skin and 
muscle conditions listed above, none of these conditions is 
on the list of diseases associated with herbicide exposure 
for purposes of the presumption.  38 U.S.C.A. § 1116(a)(2); 
38 C.F.R. § 3.309(e).  In fact, the evidence does not 
demonstrate that the veteran has chloracne, the only skin 
condition for which 38 C.F.R. § 3.309(e) is applicable.  
Thus, the automatic presumption of service connection 
afforded for certain specific diseases associated with 
exposure to herbicides, specifically Agent Orange, is not for 
application in this case.   

Second, the Board finds that service connection for his 
diagnosed skin and muscle conditions on a direct basis, to 
include as due to herbicide exposure is not warranted.  In 
that respect, even though the veteran is presumed exposed to 
a herbicide as a result of his service in Vietnam under 38 
C.F.R. § 3.307(a)(6), there is no medical evidence of a nexus 
between his skin and muscle conditions and his military 
service from October 1966 to July 1967, to include exposure 
to herbicides at that time.  Boyer, 210 F.3d at 1353; Maggitt 
v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000). 

In this regard, SMRs are negative for any complaint, 
treatment, or diagnosis of skin or muscle conditions during 
service, providing very negative evidence against these 
claims.    

In fact, the Board notes the first medical evidence of any 
complaint concerning skin and muscle conditions in the claims 
folder is from February 2003, approximately 35 years after 
discharge.  The United States Court of Appeals for the 
Federal Circuit has determined that such a lapse of time is a 
factor for consideration in deciding a service connection 
claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 
2000).  The Board acknowledges the veteran's statements to VA 
providers that he had experienced generalized muscle aches 
three years prior to 2003 and bilateral hand and foot dryness 
for ten years prior to 2003.  See March 2003 VA Agent Orange 
examination.  Nonetheless,  the Board must find that the 
post-service record, as a whole, indicating skin and muscle 
disabilities that began decades after service, provides 
strong evidence against his claims.  

The veteran's representative, in the June 2006 Informal 
Hearing Presentation, cites the recent case of Buchanon v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2000), in asserting that 
the Board should take into consideration the veteran and his 
spouse's lay statements as to his symptoms.  In Buchanon, the 
Federal Circuit indicated that the lack of contemporaneous 
medical evidence is not an absolute bar to the veteran's 
ability to prove his service connection claim based on 
competent lay evidence alone.  451 F.3d at 1337.    
 
In this regard, the Board does not deny that the veteran and 
his spouse are competent to describe symptoms he experiences 
related to the alleged disorders on appeal.  However, neither 
the veteran, nor his spouse, nor his representative, without 
evidence showing that he or she has medical training or 
expertise, is competent to offer a diagnosis or an opinion as 
to medical etiology.  See 38 C.F.R. § 3.159(a)(2); Grottveit, 
5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  Simply 
stated, neither the veteran, nor his representative, nor his 
spouse, can competently diagnose the veteran with any of the 
medical disorders on appeal and then state that they are the 
result of active service decades ago.   

The remaining issue on appeal before the Board is service 
connection for PTSD.   
The establishment of service connection for PTSD 
requires:  (1) medical evidence diagnosing PTSD in accordance 
with VA regulations; (2) credible supporting evidence that 
the claimed in-service stressor actually occurred; and 
(3) medical evidence of a link between current symptomatology 
and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  
See also Cohen v. Brown, 10 Vet. App. 128 (1997).  

A "clear" diagnosis of PTSD is not required.  Rather, a 
diagnosis of PTSD must be established in accordance with 
38 C.F.R. § 4.125(a), which simply mandates that, for VA 
purposes, all mental disorder diagnoses must conform to the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders 
(DSM-IV).  See 38 C.F.R. § 3.304(f).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).  See also 38 U.S.C.A. § 
1154(b) and 38 C.F.R. § 3.304(d); Gaines v. West, 11 Vet. 
App. 353 (1998) (Board must make a specific finding as to 
whether the veteran engaged in combat).

The veteran contends that he suffers from PTSD as the result 
of two combat-related stressors during service.  SPRs do 
confirm that he was in Vietnam for four months from March 
1967 to July 1967.  First, he states that while on patrol in 
Vietnam in an area called Da Nang, as a member of a Special 
Forces unit, he was ambushed by the enemy and he was a 
witness to the deaths of three or four of his fellow 
soldiers.  Second, he states he had to shoot a sniper who was 
threatening their unit.  The veteran reports irritability, 
avoidance of stimuli, started reaction, guilt, flashbacks, 
and racing thoughts due to these combat stressors.  See VA 
mental health counseling note dated September 2003 and the 
veteran's statement and PTSD questionnaire received in March 
2004.  

However, the PTSD claim is denied on several grounds.  Most 
importantly, the Board finds that the claims folder does not 
contain medical evidence diagnosing PTSD in accordance with 
VA regulations.  38 C.F.R. § 3.304(f).  In fact, although the 
veteran received VA mental health counseling from 2003 
through 2005, he was diagnosed with anxiety and depression.  
There is no mention of PTSD despite the veteran's combat-
related complaints, providing clear evidence against his PTSD 
claim.  In fact, in the March 2003 VA Agent Orange 
examination and February 2003 VA nurse practitioner 
examination, the veteran denied any psychiatric difficulties, 
providing evidence against his claim.     

Additionally, although the veteran alleges combat-related 
stressors, his SPRs and DD Form 214 do not reflect combat 
with the enemy.  The veteran was assigned to the 554th 
Maintenance Company with a military occupation specialty 
listed as a clerk/typist, not indicative of combat 
participation.  As to his alleged stressors, the veteran does 
not provide the precise date within two months, the specific 
Special Forces unit he alleges he was assigned to, or names 
of servicemen killed.  In sum, the veteran had not provided 
sufficient evidence for verification.  See 38 C.F.R. 
§ 3.159(c)(2)(i).  The Board finds that there is insufficient 
evidence to demonstrate that the veteran engaged in combat 
with the enemy or to confirm a stressor in service.   

In fact, the veteran has provided inconsistent and 
contradictory evidence.  In this regard, in his March 2004 
PTSD questionnaire, the veteran indicated that he was in 
Vietnam for 12 months from October 1966 to October 1967.  
However, this timeframe would be impossible, since his DD 
Form 214 and SPRs indicate that he was discharged in July 
1967.  In further contrast, during the Agent Orange physical 
in March 2003, the veteran stated he was in Vietnam for only 
four months.  The veteran's inconsistent statements regarding 
his alleged combat stressors are found to provide evidence 
against the veteran's PTSD claim as they are also found to 
diminish his overall credibility, providing evidence against 
this claim and other claims.

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claims.  Absent current 
diagnoses for his Type II diabetes mellitus, peripheral 
neuropathy, and PTSD claims, service connection is not in 
order.  In addition, the Board finds no evidence of muscle 
deterioration or a skin condition in service or for decades 
thereafter.  It follows that there is not such a balance of 
the positive evidence with the negative evidence to otherwise 
permit a favorable determination for all the issues on 
appeal.  38 U.S.C.A. § 5107(b).  All claims for service 
connection are denied.  

Review of the claims folder reveals compliance with the VCAA.  
38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  That is, by letters dated in August 2003, 
September 2003, March 2004, and April 2005, the RO advised 
the veteran of the evidence needed to substantiate all his 
claims and explained what evidence VA was obligated to obtain 
or to assist the veteran in obtaining and what information or 
evidence the veteran was responsible to provide.  Thus, the 
Board finds that the RO has provided all notice required by 
the VCAA.  38 U.S.C.A. § 5103(a).  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

With regard to the final fourth element of notice, the April 
2005 VCAA letter specifically asks the veteran to provide any 
evidence in his possession that pertains to the claims.  
Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004).  The 
Board finds no harm to the veteran in giving him more notice 
following the adverse rating action.  

The Board observes that the RO issued its initial VCAA 
notices as to all issues on appeal before the January and 
August 2004 adverse determinations on appeal.  Pelegrini, 18 
Vet. App. at 120.  Although the RO provided the veteran with 
supplemental information in the April 2005 VCAA letter, there 
is no indication or allegation that doing so resulted in 
prejudice to the veteran.  Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).  Since the Board has 
concluded above that the preponderance of the evidence is 
against the veteran's claims for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further VCAA notice is needed.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

In addition, the Federal Circuit recently held that a 
statement of the case (SOC) or supplemental statement of the 
case (SSOC) can constitute a "readjudication decision" that 
complies with all applicable due process and notification 
requirements if adequate VCAA notice is provided prior to the 
SOC or SSOC.  See Mayfield  v. Nicholson, No. 02-1077 (U.S. 
Vet. App. December 21, 2006) [hereinafter Mayfield III].  In 
this respect, the RO issued the April 2005 VCAA letter prior 
to the last May 2005 SSOC.  As a matter of law, the provision 
of adequate VCAA notice prior to a readjudication such as an 
SOC or SSOC "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34).   

Moreover, the Board emphasizes that neither the veteran nor 
his representative has made any showing or allegation of any 
defect in the provision of notice that resulted in some 
prejudice to the veteran.  The Board finds that any 
deficiency in the content or timing of these notices is 
harmless error.  

With respect to the duty to assist, the RO has secured the 
veteran's SMRs, SPRs,   VA outpatient treatment records, and 
private medical evidence as identified and authorized by the 
veteran.  In addition, the veteran demonstrated an awareness 
of the relevant regulations by submitting personal 
statements, lay statements, private medical evidence, and 
newspaper articles.  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, the VA 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  See also 38 C.F.R. § 3.159(c)(4)(i).  

Simply stated, the standards of McLendon are not met in this 
case.  As discussed above, there is no competent evidence of 
a current disability for his PTSD, diabetes mellitus, and 
peripheral neuropathy claims.  In addition, SMRs are negative 
for any evidence of skin or muscle conditions.  As a whole, 
service and post-service medical records provide no basis to 
grant the claims, and in fact provide evidence against the 
claims, such that no basis for a VA examination is warranted.

Therefore, the Board is satisfied that all relevant evidence 
identified by the veteran has been secured, and that the duty 
to assist has been met.  38 U.S.C.A. § 5103A.  


ORDER

The appeal is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


